Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed December 15th, 2021 has been entered. Claims 1-7, 10-11, 14-15, 18, and 20 remain pending in the application.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of  35 U.S.C. 112(a): 

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 10-11, 14-15, 18, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1, 4, and 5 each recite “determine a respective radio field strength corresponding to each transmitter of the at least one transmitter, in response to receiving the facility information” (emphasis added).  The original disclosure describes determining a respective radio field strength corresponding to each transmitter; however, the original disclosure does not disclose that such a determination is in response to receiving the facility information.  Paragraph [0068] of the original disclosure provides:
With reference to FIG. 9, when the user operates a search button that is displayed in the display screen of the handheld device 2 and that is meant for instructing the start of a search for conference rooms (Step S10), the near field communication unit 26 of the handheld device 2 of the user starts the reception of facility information and receives the sets of facility information being broadcast from the transmitters in the conference rooms using near field communication (Step S11).

However, the original disclosure does not provide that, in response to receiving “the sets of facility information being broadcast from the transmitters,” the respective radio field strength corresponding to each transmitter is determined.  
	In addition, claims 1, 4, and 5 each recite “request, from the server device via the second-type communication, reservation status information corresponding to all facilities of the plurality of facilities, in response to not receiving facility information from any transmitter of the plurality of transmitters in response to the search request” (emphasis added).  Paragraph [0084] of the original disclosure provides that “if no facility information is received within a predetermined period of time, then the handheld device 2 can issue a request for obtaining the list of all conference rooms (facilities) stored in the server device 3.”  However, the original disclosure does not disclose requesting “reservation status information corresponding to all facilities” (emphasis added).  A “list of all conference rooms” does not provide the reservation status information corresponding to all of the conference rooms.  
	Paragraph [0070] provides that “a request for a list of conference rooms can be issued to the server device 3, and the available time slots for the conference room selected by the user from the list of conference rooms can be displayed in the handheld device 2” (emphasis added).  First of all, the request issued to the server device is a “request for a list of conference rooms,” not a request for reservation status information.  Second, the reservation status information is not displayed for “all facilities of the plurality of facilities,” as claimed.  Instead, the reservation status information is only displayed for “the conference room selected by the user.”  Furthermore, the request is not issued to the 
Allowable over Prior Art
Claims 1-7, 10-11, 14-15, 18, and 20 would be allowable if rewritten to overcome the 35 U.S.C. 112 rejections.
The following is a statement of reasons for the indication of allowable subject matter:  
	Claim 1, 4, and 5 would be allowable for disclosing determining a respective radio field strength corresponding to each transmitter of the at least one transmitter, in response to receiving the facility information, and requesting, from the server device via the second-type communication, reservation status information corresponding to all facilities of the plurality of facilities, in response to not receiving facility information from any transmitter of the plurality of transmitters in response to the search request.
	Batra (U.S. Patent Application Publication No. 2017/0374641) teaches determining a respective radio field strength corresponding to each transmitter of the at least one transmitter.  However, the radio field strengths are not determined in response to receiving facility information.  Cline (U.S. Patent Application Publication No. 2014/0114931) teaches requesting, from the server device via the second-type communication, reservation status information corresponding to all facilities of the plurality of facilities.  However, the request is not made in response to not receiving facility information from any transmitter of the plurality of transmitters in response to the search request.
Response to Arguments
Applicant’s arguments filed December 15th, 2021 with respect to the prior art rejections have been considered are persuasive.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUANE MOORE whose telephone number is (571)272-7544.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/D.N.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/OMAR ZEROUAL/Primary Examiner, Art Unit 3628